Citation Nr: 1020266	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-29 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
in Jackson, Mississippi


THE ISSUE

Entitlement to payment/reimbursement for unauthorized medical 
expenses incurred for inpatient services received at St. 
Tammany Parish Hospital from July 30, 2006 to August 5, 2006.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from June 1964 to August 
1967.    

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2006 decision, in which the VAMC denied a 
claim for reimbursement of medical expenses incurred at St. 
Tammany Parish Hospital from July 30, 2006 to August 5, 2006.  
In September 2007, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in September 
2008, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in October 
2008.   

In March 2010 the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the New Orleans, 
Louisiana VA Regional Office; a transcript of that hearing is 
of record.

For the reasons expressed below, the matter on appeal is 
being remanded to the VAMC.  VA will notify the appellant if 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further 
VAMC action on the claim for reimbursement of medical 
expenses is warranted.

The record reflects that the Veteran is not service connected 
for any disability.  Thus, the instant claim for 
payment/reimbursement of unauthorized medical expenses is 
governed by the provisions of the Millennium Health Care and 
Benefits Act, Pub. L. 106-117, codified at 38 U.S.C.A. § 1725 
(West 2002), which provides general authority for the payment 
or reimbursement of non-VA emergency medical treatment for 
non-service connected disabilities.  Under the Millennium 
Act, payment for unauthorized emergency medical services may 
be made only if all of the conditions set forth in 38 C.F.R. 
§ 17.1002 are met.  In particular, the following subsections 
are relevant to this case:

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson . . .  
.

d) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24 month period preceding the 
furnishing of such emergency treatment.  

38 C.F.R. § 17.1002 (c), (d).  

The record reflects that the Veteran was initially taken to 
the emergency room at Riverside Hospital in Franklinton, 
Louisiana by a friend because he was experiencing chest 
heaviness, nausea, shortness of breath and a rapid heart 
rate.  From Riverside Hospital, he was transferred to St. 
Tammany Parish Hospital in Covington, Louisiana for a 
cardiology admission on the morning of July 30, 2006.  At St. 
Tammany Parish Hospital, a cardiac catheterization/angiogram 
was performed on July 31, 2006 and it was determined that the 
Veteran required a pacemaker/automated implantable 
cardioverter defibrillator.  Consequently, this device was 
implanted at the hospital on August 3, 2006.  The Veteran was 
subsequently discharged from the hospital on August 5, 2006.  

In the December 2006 decision, the VAMC found that the 
payment for the care received at St. Tammany Parish Hospital 
was precluded because VA facilities were available to provide 
the care. 

The Board notes that although the Veteran has affirmatively 
testified that he regularly receives VA outpatient health 
care (and thus, presumably would have been enrolled in the VA 
healthcare system and would have received medical services 
within the 24 month period preceding the treatment he 
received at St. Tammany Parish Hospital), the record does not 
appear to contain any confirmation of the Veteran's 
enrollment and receipt of such treatment.   As this is a 
necessary prerequisite to receiving payment/reimbursement 
under the Millennium Bill, the VAMC should obtain 
confirmation that the Veteran was enrolled in the VA 
healthcare system and received VA medical services within the 
24 month period preceding the treatment received at St. 
Tammany Hospital.  

Also, in order to appropriately review the VAMC's decision, 
the Board must have a complete record before it.  However, 
the claims file does not contain any record of the Veteran's 
initial treatment at Riverside Hospital.  Also, it appears 
that the records from St. Tammany Parish Hospital associated 
with the file are incomplete.  In this regard, although the 
Veteran was apparently discharged from the hospital on August 
5, 2006, there is no discharge summary of record, or any 
other hospitalization record from that day.  As these records 
are pertinent to a determination as to whether VA facilities 
were feasibly available to provide the treatment received, 
the VAMC should obtain them.

Additionally, further VAMC action is needed to comply with 
the notification requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).  Notably, the 
VAMC has not provided the Veteran with a VCAA notice letter 
in relation to his claim.   Thus, on remand, an appropriate 
VCAA notice letter should be provided.  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veteran's Claims 
Assistance Act (VCAA).   See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the VAMC of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the VAMC should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claim on 
appeal.  

Accordingly, this matter is hereby REMANDED to the VAMC for 
the following action:

1.   The VAMC should obtain 
confirmation as to whether the Veteran 
was enrolled in the VA health care 
system and had received VA medical 
services within the 24 month period 
preceding the treatment furnished at 
St. Tammany Parish Hospital from July 
30, 2006 to August 5, 2006. 

2.  The VAMC should furnish the Veteran 
and his representative a VCAA compliant 
letter specific to the claim for payment 
or reimbursement of the medical care 
expenses incurred.  The VAMC's letter 
should explain the evidence necessary to 
substantiate a claim for payment or 
reimbursement of unauthorized t, as well 
as the evidence that will be obtained by 
VA, and the type of evidence that is the 
Veteran's ultimate responsibility to 
submit.

	The VAMC should request that the Veteran 
provide sufficient information, and, if 
necessary, authorization, to enable it 
to obtain any additional evidence 
pertinent to the claim on appeal.  The 
VAMC should specifically request that 
the Veteran provide signed 
authorizations to enable it to obtain 
all outstanding records of treatment at 
Riverside Hospital in July 2006 and all 
outstanding records of treatment from 
St. Tammany Parish Hospital from July 
30, 2006 to August 5, 2006.     

The VAMC should also clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may 
decide the claim within the one-year 
period).

3.  If the Veteran responds, the VAMC 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If 
any records sought are not obtained, 
the VAMC should notify the Veteran and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

4.  To help avoid future remand, the 
VAMC must ensure that all requested 
actions have been accomplished (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After completing the requested 
actions, and any additional 
notification and development deemed 
warranted, the VAMC should readjudicate 
the claim on appeal in light of all 
pertinent evidence and legal authority 
(to particularly include 38 C.F.R. § 
17.1002, as appropriate).

6.  If the benefit sought on appeal 
remains denied, the VAMC must furnish 
to the Veteran and his representative 
an appropriate supplemental SOC (SSOC) 
that includes clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


